Citation Nr: 0717126	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-01 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an earlier effective date for service 
connection for post-traumatic stress disorder (PTSD), now 
effective May 23, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and a 100 percent rating for PTSD, 
effective May 23, 2002.  


FINDINGS OF FACT

1.  In June 2000, the RO denied service connection for PTSD.  
The veteran did not express disagreement within one year and 
the decision became final.  

2.  After June 2000, medical evidence was received that 
established a qualifying diagnosis of PTSD. 

3.  The RO received the veteran's petition to reopen a final 
disallowed claim for service connection for PTSD on May 23, 
2002.  


CONCLUSION OF LAW

The criteria for an earlier effective date for service 
connection for PTSD have not been met.  38 U.S.C.A. 
§§ 5110, 7105 (West 2002); 38 C.F.R. §§ 3.400, 20.302 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2002 and January 
2005; rating decisions in August 2003 and April 2004; and a 
statement of the case in September 2004.   These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that the defects with regard to the timing or content 
of the notice to the appellant are harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  

Notice provided prior to the initial adjudication of the 
claim in July 2002 was inadequate in that it did not fully 
explain the requirements for new and material evidence to 
reopen a final disallowed claim.  Specifically, the notice 
did not identify the previous reasons for denial and what 
facts remained unsubstantiated.  Furthermore, the notice did 
not note how a disability rating would be determined and an 
effective date assigned if service connection was granted.  
Adequate notice of these requirements was later provided in 
an April 2004 rating decision and in correspondence in 
January 2005.  The Board finds that the late notices were 
harmless because the veteran was granted service connection 
and the highest available rating.  Effective date was 
determined as a matter of law. 

There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty prior to the 
final adjudication in the March 2005 supplemental statement 
of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served in Army artillery units from September 
1968 to November 1969, including service in the Republic of 
Vietnam.  He performed duties as a searchlight operator for 
base security and in support of combat operations in the 
field.  Service personnel records do not show any combat 
awards or badges.  

The veteran contends that he is entitled to an earlier 
effective date for service connection for PTSD because he was 
diagnosed with mental disorders and filed numerous claims for 
service connection beginning in 1970.  He contends that he 
did not appeal because of his mental condition, dependence on 
alcohol, and inadequate understanding of the rules for 
initiating an appeal.  He also contends that previous claims 
were not adjudicated correctly because the RO did not 
consider medical evidence other than the results of 
compensation and pension examinations.  

The effective date for the grant of service connection based 
on an original claim or a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R.
§ 3.400.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).  

Service medical records are silent for any symptoms, 
treatment, or diagnoses of any mental disorders.  The veteran 
failed to report for a scheduled VA examination in 1970.  In 
July 1972, a private physician referred the veteran to VA for 
examination for a nervous disorder.  In September 1972, a VA 
examiner diagnosed an anxiety disorder with no references to 
any stressful events in service other than general service in 
Vietnam.  

In December 1989, the veteran was hospitalized at a VA 
Medical Center (VAMC) for crying spells and symptoms of 
depression.  Although he was evaluated for PTSD, an examiner 
in May 1990 diagnosed atypical anxiety disorder and ruled out 
PTSD.  From April 1996 to June 1996, the veteran was 
hospitalized at a VA Medical Center and was diagnosed with 
PTSD although examiners did not note specific stressor 
events.  In June 1996, a board of three VA psychiatrists 
noted that the veteran had five psychiatric hospitalizations 
between December 1989 and April 1996.  However, the board 
diagnosed anxiety disorder with depressive features and noted 
only general references to experiences in Vietnam and other 
domestic and employment factors.  

In May 2000, a VA examiner noted the veteran's reports of two 
incidents in Vietnam in which a friend and another soldier 
were killed.  The examiner noted that the veteran had been 
evaluated in the past on several occasions for PTSD.  
However, he was unable to make a PTSD diagnosis because he 
did not find that all criteria were satisfied.  In an April 
2002 letter, a VA psychiatrist who provided on-going mental 
health clinic treatment stated that the veteran was diagnosed 
with PTSD based on incidents in which the veteran had 
witnessed the deaths of several fellow soldiers.  
Confirmation of the events was received from the Department 
of the Army, Center for Unit Records Research in October 
2003.  The Board concludes that entitlement to service 
connection for PTSD first arose not earlier than April 2002, 
the date of a qualifying diagnosis.   
 
The veteran submitted claims for service connection for 
mental disorders on eight occasions starting in February 
1970.  In response to each claim, the RO denied service 
connection, the veteran did not express disagreement within 
one year, and the decision became final.  The latest in the 
series of claims was received in November 1997, and a rating 
decision denying service connection was provided in June 
2000.  In the first four claims, the veteran noted that he 
had been treated by private physicians.  Records of this 
treatment were obtained and considered by the RO.  In the 
latest four claims, the veteran noted that he had been 
treated at VA facilities, and records of this treatment were 
obtained and considered by the RO.  

The RO received the current petition to reopen a final 
disallowed claim for service connection for PTSD on May 23, 
2002.  In August 2003, the RO reopened the claim and granted 
service connection and a 100 percent rating, effective the 
date of receipt of the petition to reopen the claim.   

The Board concludes that an effective date for service 
connection for PTSD earlier than May 23, 2002, is not 
warranted.  Even though entitlement arose in April 2002, the 
date of receipt of the petition to reopen a final disallowed 
claim is the later and must be the effective date for service 
connection.  38 C.F.R. § 3.400.  In June 2005, the veteran's 
representative contended that the provisions of 38 C.F.R. 
§ 3.400(o)(2) apply; however these provisions are applicable 
only to claims for increased compensation for disabilities 
already found to be service-connected.  

Regrettably, there is no provision in the applicable 
regulations for waiver due to the effects of a mental 
disorder or alcohol use.  In February 1970, the RO informed 
the veteran that his claim was denied for failure to report 
to an examination.  The correspondence providing notice of 
the subsequent seven RO decisions that denied service 
connection provided information on how to express 
disagreement or references to previous correspondence on that 
subject.  The Board concludes that the veteran was provided 
notice of the requirements for appeal consistent with the law 
and regulations in effect at the time.  

The veteran has also generally contended that the eight 
previous RO decisions to deny service connection were not 
decided correctly because not all evidence was considered.  

Under 38 C.F.R. § 3.105(a), a prior final decision of the VA 
can be reversed or amended where evidence establishes "clear 
and unmistakable error."  For CUE to exist:   

(1) "[e]ither the correct facts, as they were 
known at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," 
(2) The error must be "undebatable" and of the 
sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was 
made," and 
(3) a determination that there was CUE must be 
based on the record and law that existed at the 
time of the prior adjudication in question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).   

The United States Court of Appeals for Veterans Claims 
(Court) has consistently stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts:  it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, 
errors must be "undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement 
with how the RO evaluated the facts is not sufficient to 
raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App.92, 
95 (1995). 

The veteran has not designated any specific decision or any 
specific alleged error in the decisions.  He has identified 
certain evidence that he feels was not considered, however 
that evidence was obtained and considered.  While the veteran 
has expressed a dissatisfaction with the outcome of the 
previous RO decisions, the Board concludes that he has not 
brought forward a petition to reverse an RO decision based on 
clear and unmistakable error.  Even had he brought forth such 
a petition, the Board is unable to identify CUE.  His 
dissatisfaction seems to be related to the weighing of the 
evidence in previous decisions, which cannot constitute CUE.  
Russell v. Principi, 3 Vet. App. 310 (1992).

Accordingly, the Board finds that an effective date earlier 
than May 23, 2002, for service connection for PTSD is not 
warranted as the date of receipt of the petition to reopen a 
final disallowed claim was later than the date the 
entitlement arose.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An effective date earlier than May 23, 2002, for service 
connection for post-traumatic stress disorder is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


